DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23, 30, 33-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakhpara (US 2007/0038360) in view of Goel et al. (US 2015/0160023).
     Regarding claims 21, 22, 23, Sakhpara discloses a method of distributing an alert (page 1, [0016]), the method comprising: receiving traffic related information at a server (network server), wherein the Traffic-related information particular location (Page 1, [0016,0021]); determining at the server, that the mobile device is eligible (mobile device 102A) to receive an alert that is based on the traffic related information (traffic congestion) (GPS) (page 2, [0023-0024]; page 3, [0025-0030]); creating an alert based on the traffic-related information and distributing the alert to the mobile device (page 2, [0023-0024]; page 3, [0026-0030]).
   Sakhpara discloses all the limitations set forth above but fails to explicitly disclose based on route information obtained from a mobile device.
 However, Goel discloses based on route information obtained from a mobile device (page 4, [0052-0053]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Goel within the system of Sakhpara in order to detect 
Regarding claims 30, 33, Sakhpara and Goel disclose all the limitations set forth in claim 21 and Goel further discloses wherein includes accessing a remote data source (remote service in page 4, [0052]).
Regarding claims 34, 38, 42, Sakhpara discloses wherein the at least two different criteria are selected from the group consisting of: mobile device location, mobile device characteristics, user preferences, mobile device speed, message attributes, jurisdiction information, historical information and mobile device context (page 1, [0016]).
Regarding claims 35, 39, 43, Sakhpara discloses wherein the at least two different criteria include mobile device location and mobile device speed, and wherein mobile device location has a higher priority than mobile device speed (page 2, [0021]).
Regarding claims 36, 40, 44, Sakhpara discloses determining, based on the at least two different criteria, that the mobile device is permitted to receive only an audible alert (page 2, [0018]).
Regarding claims 37, 41, 45, Sakhpara discloses determining, based on the at least two different criteria, that transmission of one or more alerts intended for the mobile device will be delayed (page 2, [0023]).
 Regarding claims 46-48, Sakhpara discloses wherein the particular location is further along the route than the mobile device’s location (page 2, [0021]).


Response to Arguments
Applicant’s arguments with respect to claims 21-23, 30, 33-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                       Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  Lovell (US 2008/0272884) discloses system and method for enhanced threat alerting.
 Ballou, JR. et al. (US 2008/0318547) discloses communications network.
 Morrison (US 8,099,113) discloses passive traffic alert and communication system.
Levine et al. (US 2009/0287401) discloses system and method........exchange.
Videtich (US 7,062,379) discloses receiving traffic...mobile vehicle.
 Aguirre De Career et al. (US 2009/0079555) discloses systems and methods for remotely configuring vehicle alerts and/or controls. 

    Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached on Monday-Friday from 9:30 AM -6:00 PM.
to.gov/interviewpractice.
   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DP
January 19, 2021

                                                                                         /DANIEL PREVIL/                                                                                         Primary Examiner, Art Unit 2684